          Case 1:20-cv-00085-SPW Document 12 Filed 06/02/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR TPffi DISTRICT OF MONTANA
                                BILLINGS DIVISION




  WILLIAM EARL CUNNINGHAM,
                                                     CV 20-85-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  BILLINGS CLINIC and                                 AND RECOMMENDATIONS
  CORRECTIONAL HEALTH
  PARTNERS,

                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

William Cunningham's Amended Complaint. (Doc. 8). The Magistrate

recommended that Cunningham's Amended Complaint be dismissed for failure to

state a cognizable federal claim. (Doc. 10 at 3).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

                                            1
Case 1:20-cv-00085-SPW Document 12 Filed 06/02/21 Page 2 of 2
